Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 9, 13, 14, and 15, the closest prior art, Tateishi et al. (WO 2013153664 A1, published 10/17/2013), discloses an apparatus, method, and computer program product on a non-transitory computer readable medium for fluid evaluation comprising: providing an irradiator configured to irradiate a fluid with light (Figure 1; irradiating means 11 irradiates a target 100); a light receiver configured to receive scattered light from the fluid and configured to output a light receiving signal (light receiving means 12 capable of receiving the laser light with which the measurement target is irradiated); and providing a first calculating means (146) for calculating a concentration (N) of the fluid from a first received-light signal based on the signal intensity of a received-light signal received by the light-receiving means; and providing a second calculating means (143) for calculating the flow rate (Q) of the fluid and/or the flow velocity (v) of the fluid from (i) a second received-light signal based on a frequency change in the received-light signal arising due to Doppler shifting of the laser light with which the measurement target is irradiated, and (ii) the concentration calculated by the first calculating means (abstract; FIG 1, 2).

However, the prior art fails to disclose or suggest, in combination with the other claimed elements and steps, providing an estimator configured to map an input point, that is on a first plane defined by a light amount and a frequency, on a second plane defined by a flow volume of the fluid and a concentration of the fluid by transformation to determine at least one of the flow volume and the concentration corresponding to the mapped input point by transformation, wherein the light amount and the frequency are respectively indicated by light amount information, which indicates the light amount of the scattered light included in the light receiving signal, and by frequency information,2Docket No. 8226-0091Appln. No. 16/466,780 which indicates the frequency associated with a beat signal caused by a Doppler shift of the light included in the light receiving signal. The balance of claims are allowed based on dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877